Citation Nr: 0632462	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  95-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a right elbow disorder on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Oakland, California Department of Veterans Affairs Regional 
Office (RO) that, among other things, granted service 
connection and a 10 percent rating for a right elbow 
disability, effective October 19, 1993.  In a rating decision 
of June 1998 the RO increased the rating for the veteran's 
right elbow disability to 20 percent disabling, effective 
October 19, 1993.  

Jurisdiction has since been transferred to the Honolulu, 
Hawaii RO.

The appeal as to the right elbow disability was remanded by 
the Board in November 1998, and March 2003, and April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2004 remand the Board directed that the case be 
submitted to VA's Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration 
of the assignment of an extraschedular rating.  See Floyd v 
Brown, 9 Vet App 253 (1996) (holding that the Board could not 
award an extraschedular rating in the first instance).

The RO and AMC undertook further development of the claim, 
but did not submit the issue of an increased rating for right 
elbow disorder to the Director, Compensation and Pension 
Services or the Under Secretary for Benefits for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1), 
as stipulated in the April 2004 Board remand.  

The veteran has a right to compliance with orders of the 
courts or the Board.  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  Stegall v West, 11 Vet. App. 268, 271 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  The claim must be referred to VA's 
Under Secretary for Benefits or Director, 
Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating for the veteran's 
service-connected right elbow disability 
pursuant to the provisions of 38 C.F.R. § 
3.321(b). 

The case should then be returned to the 
Board, if otherwise in order.

2.  After this development is completed, 
the claim should be readjudicated.  If it 
remains denied, a supplemental statement 
of the case should be issued, and the 
case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



